

117 HR 5505 IH: Supply Chain Security and Resilience Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5505IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Ms. Wild (for herself, Mr. Kinzinger, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a National Resilience Center of Excellence in the Department of Commerce, and for other purposes.1.Short titleThis Act may be cited as the Supply Chain Security and Resilience Act.2.National Resilience Center of Excellence(a)EstablishmentThere is established in the Office of the Secretary of Commerce a Supply Chain Resiliency and Crisis Response Office to carry out the activities described in subsection (d).(b)MissionThe mission of the Office shall be the following:(1)Help to promote the leadership of the United States with respect to critical industries and supply chains that—(A)strengthen the national security of the United States; and(B)have a significant effect on the economic security of the United States.(2)Encourage partnerships and collaboration with the Federal Government and the private sector, labor organizations, the governments of countries that are allies or key international partners of the United States, State governments and political subdivisions of a State, and Tribal governments in order to—(A)promote the resilience of supply chains; and(B)respond to supply chain shocks to—(i)critical industries; and(ii)supply chains.(3)Monitor the resilience, diversity, security, and strength of supply chains and critical industries, including by—(A)monitoring the financial and operational conditions of domestic manufacturers and domestic enterprises;(B)performing stress tests for critical industries, supply chains, domestic enterprises, and domestic manufacturers; and(C)monitoring the demand and supply of critical goods and services, industrial equipment, and manufacturing technology.(4)Support the development, maintenance, improvement, competitiveness, restoration, and expansion of the productive capacities, efficiency, and workforce of critical industries and domestic manufacturers of critical goods and services, industrial equipment, and manufacturing technology.(5)Prepare for and take appropriate steps to minimize the effects of supply chain shocks on critical industries and supply chains.(6)Support the creation of jobs with competitive wages in the manufacturing sector.(7)Encourage manufacturing growth and opportunities in economically distressed areas and communities of color.(8)Promote the health of the economy of the United States and the competitiveness of manufacturing in the United States.(9)Coordinate executive branch actions necessary to carry out the functions described in paragraphs (1) through (8).(c)Under Secretary of the Office(1)Appointment and termThe head of the Office shall be the Under Secretary of the Office of Supply Chain Resiliency and Crisis Response, appointed by the President, by and with the advice and consent of the Senate, for a term of not more than 5 years.(2)PayThe Under Secretary shall be compensated at the rate in effect for level II of the Executive Schedule under section 5313 of title 5, United States Code.(3)Administrative authoritiesThe Under Secretary may appoint officers and employees in accordance with chapter 51 and subchapter III of chapter 53 of title 5, United States Code.(d)In generalThe Under Secretary, in consultation with the Director of the National Institute of Standards and Technology, shall, on an ongoing basis, facilitate and support the development of a voluntary set of standards, guidelines, best practices, management strategies, methodologies, procedures, and processes for domestic manufacturers and entities manufacturing, purchasing, or using a critical good or service to—(1)measure the resilience, diversity, security, and strength of supply chains;(2)evaluate the value of the resilience, diversity, security, and strength of supply chains; and(3)design organizational processes and incentives to reduce the risks of disruption, strain, compromise, or elimination of a supply chain.(e)RequirementsIn carrying out subsection (d), the Under Secretary shall do the following:(1)Coordinate closely and regularly with relevant private sector personnel and entities, manufacturing extension centers established as part of the Hollings Manufacturing Extension Partnership, Manufacturing USA institutes as described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)), and other relevant stakeholders and incorporate industry expertise.(2)Consult with the head of any relevant Federal agency, including those with jurisdiction over supply chains, State and local governments, Tribal governments, the governments of other nations, and international organizations, as necessary.(3)Identify a prioritized, flexible, repeatable, performance-based, and cost-effective approach that may be voluntarily adopted by domestic manufacturers and entities purchasing or using a critical good or service to help them—(A)identify, assess, and manage risks to supply chains; and(B)value the resilience, diversity, security, and strength of their supply chain.(4)Design voluntary processes for selecting suppliers that support the resilience, diversity, security, and strength of supply chains.(5)Include methodologies to identify and mitigate the effects of a disruption, strain, compromise, or elimination of a supply chain.(6)Disseminate research and information to assist domestic manufacturers redesign products, expand manufacturing capacity, and improve capabilities to meet domestic needs for critical goods and services and supply chains.(7)Incorporate relevant voluntary standards and industry best practices.(8)Consider small business concerns.(9)Any other elements the Under Secretary determines to be necessary.(f)Authorization of appropriationsThere is authorized to be appropriated to the Office $500,000,000 for fiscal years 2022 through 2027, to remain available until expended, for the Under Secretary to carry out this section, of which not more than 2 percent per fiscal year may be used for administrative costs.(g)DefinitionsIn this section:(1)Critical good or serviceThe term critical good or service means any raw, in process, or manufactured material (including any mineral, metal, or advanced processed material), article, commodity, supply, product, or item of supply the absence of which would have a significant effect on—(A)the national security or economic security of the United States; and(B)critical infrastructure.(2)Domestic enterpriseThe term domestic enterprise means an enterprise that conducts business in the United States and procures a critical good or service.(3)Domestic manufacturerThe term domestic manufacturer means a business that—(A)conducts in the United States the research and development, engineering, or production activities necessary or incidental to manufacturing; or(B)if provided financial assistance by the Federal Government, will conduct in the United States the research and development, engineering, or production activities necessary or incidental to manufacturing.(4)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(5)OfficeThe term Office means the Supply Chain Resiliency and Crisis Response Office established under subsection (a).(6)Small business concernThe term small business concern has the meaning given that term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).(7)Supply chainThe term supply chain means a supply chain for a critical good or service.(8)Under SecretaryThe term Under Secretary means the Under Secretary of the Office of Supply Chain Resiliency and Crisis Response appointed pursuant to subsection (c).